Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “non-ferrous sensor target” in claim 1.
Because Claim 1  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “non-ferrous sensor target” has been listed as item 108 without a structure disclosure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In Reference to Claims 2-16
Claims 2-16 are rejected due to their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, 11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,038,423 to Nakayoshi in view of US Patent 5,219,276 to Metzner et al (Metzner) and further in view of US Patent Publication 2015/0084446 to Atar.
In Reference to Claim 1
Nakayoshi discloses a motor-pump system, comprising: a first housing part (Fig. 1, 1, 13) ; 5a hydraulic pump comprising: an outer gerotor (Fig. 1, 5) rotationally supported on the first housing part; and an inner gerotor (Fig. 1, 4) rotationally supported on the first housing part; an electric motor comprising: a stator (Fig. 1, 15) assembly rotationally fixed in the first housing part; and 10a rotor (Fig. 1, M) assembly, fixed to the outer gerotor (Fig. 1, 5); and a sensor board (Fig. 1, 17) comprising sensor traces for inductively sensing a signal from the outer gerotor (Col. 4, Line 10-12) is rotated.
Nakayoshi does not teach a plurality of sensor.
Metzner teaches a plurality of sensors (Fig. 1, 30/31) being used to sense the rotor position (Col. 5, Line 25-35)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Nakayoshi to incorporate teachings from Metzner.  Doing so, would result in a plurality of sensors being used to monitor the rotor motion as being taught by Metzen.  Both inventions of Nakayoshi and Metzner are in the same field of invention, Metzner teaches a method of accurately controlling the rotation of the rotor by means of sensor assembly (Col. 1, Line 46-52)
The combination of Nakayoshi and Metzner as applied to Claim 1 does not teach Non-Ferrous target.
Atar teaches the rotor or the motor being made by non-ferrous material (Paragraph 37)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Atar into the combination of Nakayoshi and Metzner as applied to Claim 1.  Doing so, would result in the rotor of the motor being made of non-ferrous material, since Atar teaches a non-ferrous rotor reduces the inertia of the rotor shaft and improving motor spin-up and control performance.
In Reference to Claim 8
Nakayoshi discloses  a control board (Fig. 1, Hb, Nakayoshi teaches a single board which support both sensor and the controller, the Hb is a portion of board 17) electrically connected to the stator assembly and the sensor board; and a second housing part (Fig. 1, 16) wherein: 20the second housing part is fixed to the first housing part; the second housing part and the sensor board form at least a portion of a second chamber; and the control board is disposed in the second chamber. (As showed in Fig. 1)
In Reference to Claim 10
Nakayoshi discloses a hydraulic manifold (Fig. 1, the Office considers that the inlet and outlet portion of the housing 1 is the manifold section) fixed to the first housing part, the hydraulic manifold comprising: an inlet port (Fig. 1, 10) for providing a hydraulic fluid to the hydraulic pump; and an outlet port (Fig. 1, 11) for expelling the hydraulic fluid from the hydraulic pump.
In Reference to Claim 11
Nakayoshi discloses the first housing part (Fig. 1, 1) comprises an orifice (Fig. 1, 1c) hydraulically connected to the inlet port.
In Reference to Claim 14
Nakayoshi discloses a control board (Fig. 1, Hb, Nakayoshi teaches that control portion is portion of the sensor board 17) electrically 20connected to the stator assembly and the sensor board, the control board comprising a processor configured to: receive the signal from the sensor board; and receive from the stator assembly (Col. 4, Line 1-14)
Nakayoshi does not teach detail of the control signal.
Metzner teaches control signal including a first three-phase current signal (Col. 1, Line 36-40, multi-phase asynchronous motors being used to drive the pump)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Nakayoshi to incorporate teachings from Metzner.  Doing so, would result in a plurality of sensors being used to monitor the rotor motion as being taught by Metzen.  Both inventions of Nakayoshi and Metzner are in the same field of invention, Metzner teaches a method of accurately controlling the rotation of the rotor by means of sensor assembly (Col. 1, Line 46-52)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Nakayoshi, Metzner and Atar as applied to claim 15 above, and further in view of WO 2019/233636 to Hirichs.
In Reference to Claim 15
Nakayoshi discloses the sensor is used to measure the motion of the rotor of the motor.
The combination of Nakayoshi, Metzner, and Atar as applied to Claim 15 does not teach the pressure sensor.
Hirichs teaches a pressure sensor being integrated in the casing of the pump.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Hirichs into the combination of Nakayoshi, Metzner, and Atar as being applied to Claim 15.  Doing so would result in the pressure in the casing being monitored to control the operation of the pump, since Hirichs teaches the method of producing a pump with a pressure chamber in which a working medium of the pump is subjected to a pump pressure which is detected by a measuring unit which is arranged in a housing which comprises an electric motor as a pump drive to simplify
Allowable Subject Matter
Claims 2-7, 9, 12-13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/11/2022